          Case 2:20-cv-00736-GMN-NJK Document 17 Filed 08/07/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     KAMERON TERRY,
11                                                        Case No.: 2:20-cv-00736-GMN-NJK
            Plaintiff(s),
12                                                                      ORDER
     v.
13                                                                  [Docket No. 16]
     SECURITY SERVICE FEDERAL CREDIT
14   UNION, et al.,
15          Defendant(s).
16         Pending before the Court is a discovery plan filed by Plaintiff and Defendant Security
17 Service Federal Credit Union. Docket No. 16. Although Defendant Experian has filed an answer,
18 Docket No. 15, it is not included in the discovery plan. Accordingly, the discovery plan is hereby
19 DENIED without prejudice. An amended discovery plan must be filed by August 12, 2020.
20         IT IS SO ORDERED.
21         Dated: August 7, 2020
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                   1
